Exhibit 10.68

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 1 (“Amendment”) is made and entered into as of February 19,
2003, by and between ZAMBA CORPORATION and ENTRX CORPORATION and modifies the
Loan Agreement (“Loan”) dated November 4, 2002, between the parties.  Except as
expressly set forth herein, the terms and conditions of the Loan sTOhall
continue in full force and effect.  All references to section numbers below
refer to the respective section numbers in the Loan.  Capitalized terms shall
bear the meanings for such terms set forth in the Loan.

 

1.              Section 3.1.4 is modified by adding the following to the end of
the Section: “Subject to Borrower’s receipt from Lender of $450,000 on or prior
to February 19, 2003, and $200,000 on or prior to March 15, 2003, representing
the entire remaining balance of the Second Advance, Lender shall be entitled to
convert the aggregate principal amount of the First Advance and the Second
Advance that have been provided to Borrower, as well as $6,888.89 of interest
that has accrued prior to this Amendment, into shares of NextNet Wireless, Inc.
(“NextNet”) Series A Preferred Stock held by Borrower (the “Shares”) at a per
share conversion price that is the lesser of $6.00 per share or such lower
initial per share price (on a common share equivalent basis, without giving
effect to differences in rights or to anti-dilution provisions or any other
purchase price adjustments set forth in the NextNet financing agreement) that
NextNet agrees to receive for any sale of other preferred stock in an amount
that is at least one million dollars ($1,000,000.00) before June 30, 2003.  A
prior election by Lender to convert the Advances it provided and eligible
interest under this Agreement  shall not affect its eligibility to receive the
benefit of conversion at a lower initial per share price from a subsequent
NextNet financing agreement if Lender would have otherwise been eligible
pursuant to this Agreement to obtain such lower initial per share price if it
had waited until the NextNet financing agreement was completed to exercise its
conversion rights.  If Borrower does not receive the entire remaining balance of
the Second Advance by remittances from Lender to Borrower of the amounts of
$450,000 on or prior to February 19, 2003, and $200,000 on or prior to March 15,
2003, the remedies set forth above that have not already been effectuated
pursuant to provisions of this Amendment shall apply.  Notwithstanding the
above, each party acknowledges that Lender’s receipt of the Shares, at any
price, may be subject to the rights of first refusal on the parts of NextNet and
certain of its investors as set forth in the Right of First Refusal Agreement.”

 

2.              Section 3.1.5 is modified by inserting, at the end of the
paragraph, the following: “No interest shall accrue or become due during any
period in which there exists an Event of Default by Lender.  Any interest not
paid prior to the date of this Amendment shall not be due if during such period
there was an Event of Default by Lender.”

 

1

--------------------------------------------------------------------------------


 

3.              Section 3.1.3 is eliminated in its entirety and Borrower hereby
expressly waives the obligation of Lender to advance the Third Advance, and
Section 6.2 is eliminated in its entirety and Lender expressly waives its rights
to convert all outstanding Advances under the Note into shares of Borrower’s
common stock.

 

4.              Section 3.3 of the Loan is deleted and the parties acknowledge
that all of Borrower’s rights and Lender’s obligations related to the Option set
forth in the Loan are terminated upon execution of this Amendment, including but
not limited to any obligation of Borrower to reserve a sufficient amount of
Shares for exercise of the Option.

 

5.              Section 4.12 is modified by deleting “1,083,333” from the sixth
line and replacing same with “583,333.”

 

6.              Section 6.1.1 is modified by adding, prior to “The NextNet
Conversion Rate” in the eighth line, the following: “Subject to Borrower’s
receipt from Lender of $450,000 on or prior to February 19, 2003, and $200,000
on or prior to March 15, 2003, representing the entire remaining balance of the
Second Advance, . . .”

 

7.              Section 6.3.1 is modified by deleting the third paragraph and
replacing it with the following: “Upon execution of this Amendment, the parties
shall instruct the Collateral Agent to return 250,000 shares of Series A
Preferred Stock of NextNet from the Collateral to Borrower.  On July1, 2003, the
Collateral Agent shall return to Borrower all shares of Collateral not
previously issued or returned.”

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered the date and year first above written.

 

 

ZAMBA CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Michael H. Carrel

 

 

Name: Michael H. Carrel

 

Title: Chief Financial Officer

 

 

 

ENTRX CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By

/s/ Brian Niebur

 

 

Name: Brian Niebur

 

Title: Chief Financial Officer

 

2

--------------------------------------------------------------------------------